DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Species I, claims 1-18 and 38 in the reply filed on December 22, 2020 is acknowledged. Because applicant did not distinctly and specifically point out that the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 2019 and October 18, 2019 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear of “the image” refers to the “dithered image.”
Claim 18 recites the limitation "the image/sampled image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13-15, 18 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (US 2015/0339827 A1).
Consider claims 1 and 38, Oka shows and discloses a method for processing a dithered image comprising a grid of pixels {A non-transitory computer readable medium having a computer program stored thereon to implement a method for processing a dithered image comprising a grid of pixels}, the method comprising: defining an array of pixels corresponding to a sub-region of the image; performing edge detection along the rows and the columns of the array; counting the number of edges detected along the rows of the array to determine the number of horizontal edges in the array; counting the number of edges detected along the columns of the array to determine the number of vertical edges in the array (a horizontal count array 702 is generated by counting a number of flags representing 1 in a column direction in the horizontal edge flag image; a vertical count array 705 is generated by counting a number of flags representing 1 in a row direction in the vertical edge flag image; a minimum value (pitch_h_min) and a maximum value (pitch_h_max) of a pitch (that is, a distance) between columns having the flag representing 1 in the horizontal edge array 703 are obtained; a minimum value (pitch_v_min) and a maximum value (pitch_v_max) of a pitch between rows having the flag representing 1 in the vertical edge array 706 are obtained;  if the values pitch_h_min, pitch_h_max, pitch_v_min, and pitch_v_max satisfy predetermined conditions, it is determined that the target pixel is included in the mosaic image [paragraphs 6, 22, 25, 27, 37, 64-72, 80, claim 4]); identifying whether the sub-region is dithered based on the number of horizontal and vertical edges in the array; and selectively processing the corresponding sub-region of the image based on whether or 
Consider claim 2, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses wherein the step of identifying whether a sub-region is dithered comprises determining whether the number of horizontal edges and the number of vertical edges each exceed a predetermined threshold count (a counting unit configured to count a number of edges in a horizontal direction and a number of edges in a vertical direction included in a window including the target pixel; a flagging unit configured to set flags in rows and columns having counting results larger than a threshold value; and a determination unit configured to determine whether the target pixel is included in a mosaic region in accordance with pitches between the rows to which the flags are set and pitches between the columns to which the flags are set [paragraphs 6, 22, 25, 27, 37, 64-72, 80, claim 4]).
Consider claim 4, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses wherein the step of identifying whether a sub-region is dithered comprises determining whether the number of horizontal edges relative to the number of vertical edges exceed a predetermined ratio 
Consider claim 13, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses binarizing the processed image to generate a binary image for subsequent processing (The halftone processor 108 refers to the attribute image for each pixel and converts the rendering image (a multivalued CMYK image) into a binary CMYK image [paragraphs 79, 80]).
Consider claim 14, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses comprising performing an object detection process on the processed image (attribute bits of pixels in which an object is rendered are set to represent that a character process is performed (1) if the object is a character object or a line object; when an object other than a character object and a line object is rendered on the pixels or when any object is not rendered on the pixels, the attribute bits of the pixels representing that the picture process is performed (0) are not changed [paragraph 30]).
Consider claim 15, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses wherein the defined array of pixels is a selected sub-region of pixels of the image (The mosaic region determination unit 111 receives the CMYK image and the attribute image from the edge detector 105 and detects a mosaic image in the CMYK image [paragraph 37]).
claim 18, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses wherein the step of defining an array of pixels comprises applying a sliding window function to the image/sampled image (The mosaic region determination unit 111 assigns a window of a predetermined size to the CMYK image, analyzes whether pixels in the window have a characteristic of a mosaic pattern, and sets 1 to a mosaic bit of a target pixel at the center when the pixels in the window have the characteristic of a mosaic pattern; mosaic region may be detected by performing this process while the window is shifted in the entire image [paragraph 59]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2015/0339827 A1) in view of Yagishita et al. (US 2002/0031276 A1).
Consider claim 5, Oka shows and discloses the claimed invention as applied to claim 1 above, and in addition, Oka further discloses detecting segments of similar pixels in the lines of the array, wherein the difference in pixel value between neighbouring pixels in a segment is less than a predetermined contrast threshold (the pixels having a color similar to that of the target pixel represent pixels having a color different from that of the target pixel by a value not less than the threshold value A and less than a threshold value B (thB) [paragraphs 48, 49]).
However, Oka fails to specifically disclose wherein the step of identifying whether the sub-region is dithered is further based on the lengths of the segments.
In the same field of endeavor, Yagishita et al. show and disclose wherein the step of identifying whether the sub-region is dithered is further based on the lengths of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use sizing to separate dithered areas of an image as taught by Yagishita et al. in the method of Oka, in order to process an image.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2015/0339827 A1) in view of Cheung et al. (US 6,473,525 B1).
Consider claim 8, and as applied to claim 1 above, Oka shows and discloses the claimed invention except wherein the selective processing of the corresponding sub-region of the image comprises applying a dither removal process to the sub-region of the image if the sub-region is identified to be dithered.
In the same field of endeavor, Cheung et al. show and disclose wherein the selective processing of the corresponding sub-region of the image comprises applying a dither removal process to the sub-region of the image if the sub-region is identified to be dithered (inverse dithering image which has been; determining whether an image edge 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide inverse dithering as taught by Cheung et al. in the method of Oka, in order to process a dithered image.
Consider claim 9, and as applied to claim 1 above, Oks shows and discloses the claimed invention except wherein the dither removal process comprises applying a smoothing function to the corresponding sub-region of the image.
In the same field of endeavor, Cheung et al. show and disclose wherein the dither removal process comprises applying a smoothing function to the corresponding sub-region of the image (Inverse dithering strives to restore the original continuous tone nature of a predithered image; the effects of the original dithering must be smoothed [col. 1 lines 41-53]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide inverse dithering as taught by Cheung et al. in the method of Oka, in order to improve the quality of a dithered image.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2015/0339827 A1) in view of Lee et al. (US 2008/0309955 A1).
Consider claim 11, and as applied to claim 1 above, Oka shows and discloses the claimed invention except if the sub-region is identified to be dithered, setting a pixel 
In the same field of endeavor, Lee et al. show and disclose if the sub-region is identified to be dithered, setting a pixel of a mask to a first value, wherein the set pixel is co-located with the centre pixel of the sub- region of the image (a window control unit to generate a window of a predetermined size using a lines per inch (LPI) value of a dithering mask and an angle [paragraph 13]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to apply a dithering mask as taught by Lee et al. in the method of Oka, in order to improve the quality of an image.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2015/0339827 A1) in view of Kolb, V et al. (US 2016/0358312 A1).
Consider claim 11, and as applied to claim 1 above, Oka shows and discloses the claimed invention except sampling the image to provide a sampled image, and wherein the defined array of pixels is a selected sub- region of pixels of the sampled image.
In the same field of endeavor, Kolb, V et al. show and disclose if sampling the image to provide a sampled image, and wherein the defined array of pixels is a selected sub- region of pixels of the sampled image (Actual images or other types of signals to be processed by embodiments of the present invention can have any level of detail as measured by image resolution, pixel density, sampling rate, etc. [paragraphs 92, 93]).
 to sample a dithered image as taught by Kolb, V et al. in the method of Oka, in order to improve the quality of an image.


Allowable Subject Matter
Claims 3, 6, 7, 10, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2009/0021792 A1) discloses a determining unit to detect whether the main window has an edge area of the binary image by applying the plurality of generated subwindows to the binary image and according to pixel values of the binary image that correspond to the subwindows, and a control unit to determine a dot size of a central reference pixel at the center of the main window, according to a presence or absence of the edge area as detected by the determining unit. An edge may be smoothed and blurred. Calibrating the brightness in the edge area will prevent such blurring of an edge area, reading on the claimed “selectively processing the corresponding sub-region of the image based on whether or not the sub-region is identified to be dithered,” (see paragraphs 11-16 and 63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641